                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

LUCILLE ANDERSON, et al.,

       Plaintiffs,

v.                                            CIVIL ACTION FILE
                                              NO. 1:20-cv-03263-MLB
BRAD RAFFENSPERGER, in his
official capacity as the Georgia
Secretary of State and Chair of the
Georgia State Election Board, et al.,

       Defendants.


      SUPPLEMENTAL DECLARATION 1 OF KRISTI ROYSTON

      Pursuant to 28 U.S.C. § 1746, I, Kristi Royston, make the following

declaration:

                                        1.

      My name is Kristi Royston. I am over the age of 21 years, and I am

under no legal disability that would prevent me from giving this declaration.

I am giving this declaration based on my personal knowledge.




1 The Court authorized the filing of additional information about changes
from the June primary to the November election by October 5, 2020. [Doc.
125].

                                        1
                                        2.

      I previously explained my background in my declaration filed at [Doc.

108-1]. I incorporate everything I previously explained.

                                        3.

      One of the challenges Gwinnett County encountered in the June

primary involved the delivery of equipment. The new BMDs and their

associated equipment take up more space than the DREs, so when our office

began distributing voting equipment to precincts for the June 9 primary, we

were not able to take as much equipment in each load as we had previously.

                                        4.

      The requirement of more loads meant that some equipment did not

arrive at precincts until after the start of voting on June 9. Poll workers used

emergency paper ballots to ensure the precincts opened on time and that

voters were able to vote while the equipment arrived and was set up.

                                        5.

      In light of that experience, Gwinnett County met with the contractor,

who agreed to revise its delivery process to have more trucks and drivers

assigned to the routes as well as better communication throughout the

process of delivery. We utilized this new process for the August 11 runoff and




                                       2
were able to ensure all equipment was delivered and set up well in advance of

the start of voting.

                                        6.

      We will utilize the new process for the November elections and do not

expect to encounter issues with delivery of equipment.

                                        7.

      Another challenge we faced in June was in the preparation and staging

of the equipment into delivery order. Proper instructions for logic and

accuracy testing were not followed and this led to issues in being able to place

equipment in delivery order, leading to additional delays.

                                        8.

      In light of that experience in June, we ensured that proper instructions

were followed prior to the August 11 Runoff and those instructions will

continue to govern processing of equipment for all future elections, including

November 2020.

                                        9.

      Given the nature of the pandemic, our training opportunities for poll

workers were extremely limited ahead of the June 9 primary. Based on that

experience, we have added more in-person training opportunities for poll

workers who will be working in the November election.

                                       3
                                      10.

      We have also worked with the Secretary of State and outside groups,

along with our own efforts, to recruit new poll workers for the November

election. Unlike in the June primary, where we lost hundreds of poll workers,

with the support of the county, we have added additional individuals for

November to ensure that all polls will be adequately staffed.

                                      11.

      Gwinnett County is also working to ensure that as many voters can

vote early as possible. For the first time ever, Gwinnett County will open nine

early-voting locations for all three weeks of early voting. Previously, the first

week of early voting took place only at our main office, with satellite locations

opening later. This additional capacity for early voting should help alleviate

pressure on precincts on Election Day by providing more opportunities to vote

1n person.

                                      12.

      Gwinnett County took the lessons of the June 9 primary to heart and

made significant changes to ensure that the November election runs as

smoothly as possible. While running elections is complicated, we continue to

pursue our mission of upholding the Constitution and maintaining public




                                        4
confidence by conducting honest and impartial elections in a fair, efficient

and accurate manner.



      I declare under penalty of perjury that the foregoing is true and correct.

Executed this 5th day of October, 2020.




                                       5
